Citation Nr: 1450587	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

The validity of debt created due to the Veteran's "fugitive felon" status from December [redacted], 2010 to February [redacted], 2011, to include whether the determination of Veteran's status as a fugitive felon was proper.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1993 to November 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The procedural background of this case shows that in an October 2011 decision, the RO proposed to terminate VA benefits on December [redacted], 2010 based on the Veteran's status as a fugitive felon.  In December 2011 benefits were terminated from December [redacted], 2010 to February [redacted], 2011, creating an overpayment in the amount of $607.00.  The Veteran appealed the validity of the debt in January 2012.  


FINDINGS OF FACT

1.  On December [redacted], 2010, a warrant was issued by the Columbia County Sheriff's Office in Lake City, Florida for the offense of "assault."  This warrant remained outstanding until the Veteran's arrest on February [redacted], 2011.  

2.  The Veteran provided credible lay evidence showing that he did not have knowledge of an outstanding warrant, and that the case against him was dismissed.  

3.  There is no evidence showing when the arrest warrant was served, or that the Veteran fled to avoid prosecution or custody for a felony offense. 

4.  The Veteran was not fleeing to avoid confinement after conviction, and he was not in violation of conditions of probation or parole for a felony conviction. 




CONCLUSIONS OF LAW

1.  The Veteran is not considered to have been a fugitive felon for VA compensation and pension purposes from December [redacted], 2010 to February [redacted], 2011.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2014).
 
2.  The overpayment of VA benefits in the amount of $607.00 was not properly created.  38 U.S.C.A. §1521 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.23, 3.103, 3.105, 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process - Termination of Benefits

VA generally has a duty to notify and assist claimants in substantiating a claim for benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, when an award is adversely affected by way of severance or termination of entitlement to benefits, the issue does not arise from a claimant's application for benefits.  In this case, the RO proposed to terminate entitlement to VA compensation benefits due to the Veteran's fugitive felon status.  Thus, the above cited provisions are not applicable in the present appeal. 

The Board finds that the general due process concerns have been satisfied in connection with the appeal.  See 38 C.F.R. § 3.103 (2014).  Prior to reducing or terminating an award of compensation or pension, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §§ 3.103(b), 3.105 (2014). 

In the present case, the RO complied with the procedures set forth above and notified the Veteran in October 2011 of the proposed termination of pension benefits, effective December [redacted], 2010, based on evidence of an outstanding warrant. The Veteran was informed that he had 60 days from the date of the letter to submit evidence showing that such action should not be taken.  He was also informed that the adjustment would result in an overpayment of benefits, and that he would be notified of the amount of the overpayment and of repayment options.  The Board finds that October 2011 letter, met the due process requirements for the termination of benefits under 38 C.F.R. § 3.103.  

In December 2011, benefits were reduced for the period from December [redacted], 2010 to February [redacted], 2011 (the date in which the outstanding warrant was cleared).  A June 2012 statement of the case explained to the Veteran the bases for the termination of benefits, addressed the validity of the debt, and afforded him the opportunity to present information and evidence in support of his claim. Accordingly, the Board finds that VA has fulfilled the notice and due process requirements for the termination of VA benefits.

Validity of Debt

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon. 38 U.S.C.A. § 5313B (West 2002). The implementing regulation, 38 C.F.R. § 3.665(n) provides that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon. 

The term fugitive felon means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  The term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2014).

Evidence of record shows that on December [redacted], 2010, a warrant was issued by the Columbia County Sheriff's Office in Lake City, Florida for the offense of "assault."  This warrant remained outstanding until the Veteran's arrest on February [redacted], 2011. 

The Board finds that the Veteran provided credible lay evidence indicating that he did not have knowledge of an outstanding warrant, and that the case against him was dismissed.  The Veteran reported in a January 2012 notice of disagreement and in his June 2012 substantive appeal that he was totally unaware that a warrant was issued on his behalf.  In a November 2011 statement, submitted shortly after receiving notice of his "fugitive felon status" from VA, the Veteran stated that he contacted the Columbia County Sherriff's Office and was told that there was nothing in the system on him, and that he was clear.  October 2011 correspondence sent directly from the Columbia County Sherriff's Office, upon the Veteran's request, shows that there was no active warrant for the Veteran.

The RO indicated, in a December 2011 decision, that they had called the Columbia County Sherriff's Office, and were told that the Veteran's arrest on February [redacted], 2011 cleared the outstanding warrant.  In a January 2012 notice of disagreement and June 2012 substantive appeal, the Veteran indicated that he spent three nights in jail prior to posting bond, and that the case against him was dismissed.  

While a valid warrant was issued in December [redacted], 2010, in this case, the full details of the Veterans warrant, arrest, and detainment are not clear from the record.  While a December 2011 decision indicates that the warrant was cleared based on the Veteran's arrest approximately two months after the issuance of a warrant, the Board finds that there is no evidence showing when the arrest warrant was served, or that the Veteran fled to avoid prosecution or custody prior to his arrest in February 2011.  The Board finds that the Veteran has credibly reported having no knowledge of an outstanding warrant against him, and his statement is supported by October 2011 correspondence with the Columbia County Sherriff's Office which indicates that the Veteran attempted to clear the warrant upon receipt of notice from VA.  Moreover, because lay evidence of record indicates that the Veteran's case was dismissed, the Board finds that the Veteran was not fleeing to avoid confinement after conviction, and he was not in violation of conditions of probation or parole for a felony conviction.  See 38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id. The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The United States Court of Appeals for the Second Circuit held that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F. 3d 90, 96-97 (2nd Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F. 2d 442, 444 (2nd Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F. 3d 277, 280 (2nd Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation. 

VA's Adjudication Procedure Manual provides guidance with respect to fugitive felons. See M21-1MR, Part X, Chapter 16. Under those guidelines, a beneficiary of VA benefits, who is the subject of a valid out-standing felony arrest warrant, is presumed to be a fugitive felon for VA purposes.  Id. at 16.1c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.1f. 

While the VA Adjudication Procedures Manual indicates that an outstanding warrant creates a presumption of fugitive status, precedent requires proof of knowledge of the warrant and flight.  Because the Board is not bound by VA adjudication manuals or similar administrative issue, 38 C.F.R. § 19.5, and in light of relevant precedent, the Board finds that the mere fact that there is an outstanding warrant is insufficient under the statute to find that the Veteran was "fleeing".  See Oteze-Fowlkes, 432 F. 3d at 96.

In this case, the Board finds that the Veteran is credible in reporting that he did not know that a warrant had been issued on his behalf, prior to his arrest, and there is no evidence to support a finding of flight.  Accordingly, the Board finds that there is no evidence of flight to avoid prosecution or custody.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law, and the overpayment was not properly created.  See Oteze-Fowlkes, supra.


ORDER

The discontinuance of the Veteran's VA benefits from December [redacted], 2010 to February [redacted], 2011 based on fugitive felon status was not proper.  

The overpayment of VA benefits in the amount of $607.00 was not properly created.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


